DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 11/704899, 11/704897, 11/704896 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior cited applications fails to provide support for the claimed locking ring assembly, split ring resonator, a processor for determining the difference between a desired first volume and an actual first volume.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 12-21 are is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-17 of prior U.S. Patent No. 10,485,922. This is a statutory double patenting rejection.
Application
12
13
14
15
16
17
18
19
20
21
10,485,922
8
9
10
11
12
13
14
15
16
17


Claims 12, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 10 of U.S. Patent No. 9,492,606. Although the claims at issue are not identical, they are not patentably distinct from each other. Regarding claim 12 of the application, claim 7 (depending from claim 5 and claim 1) of the patent discloses a medical infusion device for delivering an infusible medical fluid (claim 1: “a system for delivery of a volume of infusible fluid”), comprising a pump having a minimum and maximum pulse volume (claim 5), a controller configured to calculate an approximately constant trajectory for delivering infusible fluid, the approximately constant trajectory comprising a least one volume of fluid (claim 1, lines 29-32), determine a schedule for delivering the at least one volume of fluid according to the approximately constant trajectory, wherein the schedule defines an interval and a volume of infusible fluid for delivery (claim 1, lines 33-35), and a volume sensor assembly, the volume sensor assembly configured to directly measure the at least one volume of fluid delivered wherein the system recalculates the approximately constant trajectory based on the volume of fluid delivered (claim 1, lines 36-40), wherein the volume sensor assembly comprising an acoustically contiguous region having a volume that varies based upon the quantity of the infusible fluid received from the reservoir (claim  1, lines 41-45), and an acoustic energy emitter configured to provide acoustic energy at a plurality of frequencies to excite a gas included within the acoustically contiguous region (claim 1,  lines 45-47).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,485,922. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of the application claims can be found in the patent claims.  Regarding claim 1 of the In re Goodman, 29USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claim 1 of the patent, the application claims are not patentably distinct from the patent claims.
Regarding independent claim 10 of the application, claim 7 of the patent discloses a controller for a medical infusion device for delivering a medical fluid (lines 18-19), comprising a volume sensor assembly for determining a first volume of infusible fluid delivered (likes 20-21), a processor for determining the difference between a desired first volume of fluid to be delivered and the actual first volume of fluid delivered, and a processor for determining a schedule and volume for delivering a second volume of fluid based on the difference (lines 29-35).  The difference between claim 10 of the application and claim 7 of the patent lies in the fact that claim 7 of the patent includes additional elements and is therefore more specific.  It has been held that the generic invention is anticipated by the specific invention. See In re Goodman, 29USPQ2d 2010 (Fed. Cir. 1993).  Since claim 10 of the application is anticipated by claim 7 of the patent, the application claims are not patentably distinct from the patent claims.
The dependent claims correspond to the patent claims as noted below:

1
2
3
4
5
6
7
8
9
10
11
10,485,922
1
1
1
1
2
3
4
5
6
7
7


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krulevitch et al (US 2007/0062250).
Krulevitch discloses a controller for a medical infusion device comprising a volume sensor assembly for determining a first volume of infusible fluid delivered, a processor for determining the difference between a desired first volume of infusible fluid to be delivered and the actual first volume of infusible fluid delivered, and a processor for determining a schedule and volume for delivering a second volume of infusible fluid based on the difference (page 6, para. 0054; page 7, para. 0058, 0060).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nason et al (US 2003/0198558) in view of Krulevitch et al (US 2007/0062250).
Nason discloses a medical infusion device comprising a pump 100 having a pulse volume, and a controller for determining a first volume of fluid to be delivered (page 5, para. 0056, 0062).  The pump necessarily has a minimum and maximum pulse volume based on the size and mechanics of the pump.  
Nason discloses a controller for providing appropriate drug therapy to the patient, insulin therapy, for example, and the delivered dose is interpreted the first determined volume.  The injection program includes determination of a time for a subsequent infusion.  Nason fails to disclose that the controller is configured to determine a second time and volume based on the first volume.  Krulevitch teaches a controller for delivery of a drug therapy, particularly insulin, wherein the controller measures the actual first volume of fluid delivered and then determines a second volume of fluid for infusion based on the difference between the actual first volume and the desired first volume (page 6, para. 0054).  This corrects for prior over-
Regarding claim 2, Nason discloses that the infusion device includes a disposable housing assembly 602 and a reusable housing assembly 616 (page 4, para. 0056; fig. 6B).
Regarding claim 3, Nason discloses that the reusable housing includes a locking ring assembly that releasably engages the disposable housing (figs. 6B, 7A).
Regarding claim 6, Nason discloses that the pump is driven by a shape memory alloy (page 5, para. 0064).
Regarding claim 8, Krulevitch teaches that the device includes a volume sensor assembly to determine the first and second fluid volumes so that a correction factor can be determined to prevent over- or under-delivery of the medicament (page 7, para. 0058).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Nason to include a volume sensor as taught by Krulevitch so that the volume of fluid delivered can be determined and corrected to ensure proper patient treatment.
Allowable Subject Matter
Claims 12-21 are allowable over the prior art of record.  Claims 12-21 recite identical subject matter to claims 8-17 issued in US 10,485,922.
Claims 4, 5, 7, 9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art fails to teach or fairly suggest the locking ring assembly comprising a spring, a tab that connects to the spring, and a magnet that connects to the tab, in combination with the features of the invention, substantially as claimed.
Regarding claim 5, the prior art fails to teach a volume sensor assembly wherein the pump effectuates movement of the fluid from the reservoir to the volume sensor assembly, in combination with the features of the invention, substantially as claimed.
Regarding claim 7, the prior art fails to teach or fairly suggest a pump comprising a split ring resonator antenna, in combination with the features of the invention, substantially as claimed.
Regarding claims 9 and 11, the prior art fails to teach or fairly suggest a volume sensor assembly comprising an acoustically contiguous region having a volume that varies based upon the quantity of fluid received from the reservoir, and an acoustic energy emitter configured to provide acoustic energy at a plurality of frequencies to excite a gas contained within the acoustically contiguous region in combination with the features of the invention, substantially as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783